UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 SCIO DIAMOND TECHNOLOGY CORPORATION (Exact name of Registrant as specified in its charter) Nevada 333-166786 27-0971332 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 411 University Ridge Suite D Greenville, SC 29601 (Address of principal executive offices) Phone: (864) 346-2733 (Registrant’s Telephone Number) Copy of all Communications to: Zouvas Law Group, P.C. 2368 Second Avenue, 1st Floor San Diego, CA 92101 Phone: 619.688.1715 Fax: 619.688.1716 Securities to be registered pursuant to Section 12(b) of the Act:None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates:333-166786 Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Common Shares, par value $0.001 per share Page - 1 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered Scio Diamond Technology Corporation (the “Registrant”) hereby incorporates by reference the description of its common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s Registration Statement on Form S-1/A (File No. 333-166786), as amended and filed with the U.S. Securities and Exchange Commission (the “Commission”) on October 29, 2010 (the “Registration Statement”). Item 2.Exhibits The following exhibits are incorporated herein by reference: Exhibit Description Reference Articles of Incorporation Incorporated herein by reference to Exhibit 3.1 to our Form S-1 filed on May 13, 2010. 3.1(a) Certificate of Amendment to Articles of Incorporation Incorporated herein by reference to Exhibit 3.1(a) to our Current Report on Form 8-K filed on August 15, 2011. Asset Purchase Agreement Incorporated herein by reference to Exhibit 10.1 to our Form 8-K filed on August 15, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCIO DIAMOND TECHNOLOGY CORPORATION Date:October 20., 2011 By:/s/ JosephD. Lancia JosephD. Lancia Chief Executive Officer Page - 2
